Attorneys — Writs — Practice.
"A party in any proceeding may appear, plead, prosecute, or defend, in his proper person, or by any citizen of good character." Gen. Stats., ch. 199, sec. 1. It is difficult to conceive how language could in plainer terms authorize one to select such person as he may desire to prosecute or defend a suit in his behalf, provided the person selected is a citizen and of good character. Attorneys who have been admitted to practise as such are officers of the court, of whom the court will take judicial notice — Heydock v. Duncan, 43 N.H. 100 — and generally will not require them to show their authority to appear; and if questioned, the declaration of the attorney that he has such authority will ordinarily be sufficient. Bank v. Fellows, 28 N.H. 302. If a party sees fit to go outside the profession to select his attorney, that is a matter which peculiarly concerns him, and is no more than what he has right to do under the statute. Whether the step be a discreet one is for him exclusively to determine. But if the authority of the attorney in such cases is questioned, he must produce it and file it with the clerk; and if not questioned, the court, in its discretion, may call for it and order it to be filed.
It is objected that none but an attorney regularly admitted should be entrusted with a blank process for the purpose of commencing a *Page 444 
suit; but I cannot see by what authority the court can deny to a party, or to such person as he may select to act as his attorney, the process of the court to enable him to commence his suit. Such prohibition would practically nullify the provisions of the statute above cited, and would deprive one of the means of commencing or prosecuting his suit.
A rule which we have established upon the subject, at this term, will prevent any abuse of the process of the court.